
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 475
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Servicemembers Civil Relief
		  Act to guarantee the equity of spouses of military personnel with regard to
		  matters of residency, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Spouses Residency Relief
			 Act.
		2.Guarantee of residency for spouses of
			 military personnel for voting purposes
			(a)In generalSection 705 of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 595) is amended—
				(1)by striking For and
			 inserting the following:
					
						(a)In generalFor
						;
				(2)by adding at the end the following new
			 subsection:
					
						(b)SpousesFor the purposes of voting for any Federal
				office (as defined in section 301 of the Federal Election Campaign Act of 1971
				(2 U.S.C. 431)) or a State or local office, a person who is absent from a State
				because the person is accompanying the person’s spouse who is absent from that
				same State in compliance with military or naval orders shall not, solely by
				reason of that absence—
							(1)be deemed to have lost a residence or
				domicile in that State, without regard to whether or not the person intends to
				return to that State;
							(2)be deemed to have acquired a residence or
				domicile in any other State; or
							(3)be deemed to have become a resident in or a
				resident of any other State.
							;
				and
				(3)in the section heading, by inserting
			 and spouses of military
			 personnel before the period at the end.
				(b)Clerical amendmentThe table of contents in section 1(b) of
			 such Act (50 U.S.C. App. 501) is amended by striking the item relating to
			 section 705 and inserting the following new item:
				
					
						Sec. 705. Guarantee of
				residency for military personnel and spouses of military
				personnel.
					
					.
			(c)ApplicationSubsection (b) of section 705 of such Act
			 (50 U.S.C. App. 595), as added by subsection (a) of this section, shall apply
			 with respect to absences from States described in such subsection (b) on or
			 after the date of the enactment of this Act, regardless of the date of the
			 military or naval order concerned.
			3.Determination for tax purposes of residence
			 of spouses of military personnel
			(a)In generalSection 511 of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 571) is amended—
				(1)in subsection (a)—
					(A)by striking A servicemember
			 and inserting the following:
						
							(1)In generalA
				servicemember
							;
				and
					(B)by adding at the end the following:
						
							(2)SpousesA spouse of a servicemember shall neither
				lose nor acquire a residence or domicile for purposes of taxation with respect
				to the person, personal property, or income of the spouse by reason of being
				absent or present in any tax jurisdiction of the United States solely to be
				with the servicemember in compliance with the servicemember’s military orders
				if the residence or domicile, as the case may be, is the same for the
				servicemember and the spouse.
							;
				
					(2)by redesignating subsections (c), (d), (e),
			 and (f) as subsections (d), (e), (f), and (g), respectively;
				(3)by inserting after subsection (b) the
			 following new subsection:
					
						(c)Income of a Military SpouseIncome for services performed by the spouse
				of a servicemember shall not be deemed to be income for services performed or
				from sources within a tax jurisdiction of the United States if the spouse is
				not a resident or domiciliary of the jurisdiction in which the income is earned
				because the spouse is in the jurisdiction solely to be with the servicemember
				serving in compliance with military
				orders.
						;
				and
				(4)in subsection (d), as redesignated by
			 paragraph (2)—
					(A)in paragraph (1), by inserting or
			 the spouse of a servicemember after The personal property of a
			 servicemember; and
					(B)in paragraph (2), by inserting or
			 the spouse’s after servicemember’s.
					(b)ApplicationSubsections (a)(2) and (c) of section 511
			 of such Act (50 U.S.C. App. 571), as added by subsection (a) of this section,
			 and the amendments made to such section 511 by subsection (a)(4) of this
			 section, shall apply with respect to any return of State or local income tax
			 filed for any taxable year beginning with the taxable year that includes the
			 date of the enactment of this Act.
			4.Suspension of land rights residency
			 requirement for spouses of military personnel
			(a)In generalSection 508 of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 568) is amended in subsection (b) by inserting
			 or the spouse of such servicemember after a servicemember
			 in military service.
			(b)ApplicationThe amendment made by subsection (a) shall
			 apply with respect to servicemembers in military service (as defined in section
			 101 of such Act (50 U.S.C. App. 511)) on or after the date of the enactment of
			 this Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
